IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,726-02



                         EX PARTE JOE DALE SMITH, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                          CAUSE NO.CR22028-A
      IN THE 35TH JUDICIAL DISTRICT COURT FROM BROWN COUNTY



        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

deadly weapon in a penal institution and was sentenced to ten years’ imprisonment.

        On September 16, 2015, this Court remanded this application to the trial court for findings

of fact and conclusions of law. On December 11, 2015, the trial court signed findings of fact and

conclusions of law that were based on the affidavit from trial counsel. The trial court recommended

that relief be denied.
       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief.

Filed: February 10, 2016
Do not publish